     Case 2:21-cv-00173-RAH-SRW Document 17 Filed 05/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ALLEN WAYNE SCHOFIELD,                      )
# 314844,                                   )
                                            )
      Petitioner,                           )
                                            )   CIVIL ACTION NO.
v.                                          )   2:21-CV-173-RAH-SRW
                                            )         [WO]
GWENDOLYN GIVENS, et al.,                   )
                                            )
      Respondents.                          )

                                       ORDER

      On April 12, 2021, the Magistrate Judge filed a Recommendation to which no timely

objections have been filed. (Doc. 16.) Upon an independent review of the file and upon

consideration of the Recommendation, it is ORDERED that:

      (1)   The Recommendation (Doc. 16) is ADOPTED.

      (2) This action is DISMISSED WITHOUT PREJUDICE because Petitioner has not

exhausted his state court remedies.

      A separate final judgment will be entered.

      DONE, on this the 12th day of May, 2021.


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE
